lN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNIQUE RANDOLPH,
HONORABLE ANNE E. THOMPSON
Petitioner,
v. Civil Action

No. 16-2865 (AET)
UNITED STATES OF AMERICA,

Respondent. OPINION

 

 

ANNE E. THOMPSON. U_SL,L
I. INTRODUCTION

Petitioner Unique Randolph (“Petitioner") moves to vacate, correct, or set aside his federal
sentence pursuant to 28 U.S.C. § 2255. (ECF No. l.) Respondent, the United States of America,
opposes the motion. (ECF No. 10.) For the reasons stated herein, Petitioner’s motion is denied,
and no certificate of appealability will issue.

II. BACKGROUND

On May 5, 2014, Petitioner pled guilty to one count of knowing and purposeful robbery
under the Hobbs Act, 18 U.S.C. § 1951(a), and one count of knowing use of firearm in furtherance
of a crime of violence and aiding and abetting the same, 18 U.S.C. § 924(c)( l)(A)(ii), (2). United
States v. Randolph, Crim. No. 13-349, ECF Nos. 66, 68. As part of the plea agreement, Petitioner
and the Govemment stipulated to certain facts underlying the charges. (ECF No. lO-l, at 7.)
Specifically, the parties agreed that

a. On or about January 16, 2013, [Petitioner] and a coconspirator

entered the T-Mobile Store in Paramus, New Jersey, With the
intent to physically restrain store employees and then rob the

store of electronic merchandise.

b. Before [Petitioner] entered the T-Mobile Store in Paramus, New
Jersey, it was reasonably foreseeable to [him] that his
coconspirator would possess and brandish a firearm during the
course of the robbery.

c. After entering the T-Mobile Store in Paramus, New Jersey,
[Petitioner] tied up three store employees, one customer, and a
UPS deliveryman, while his coconspirator held the victims at
gunpoint. [Petitioner] and the coconspirator then stole
numerous electronic items from the T-Mobile Store and fled in
a get-away vehicle driven by a third coconspirator.

(Ia'.)

On July 27, 2015, this Court sentenced Petitioner to a 48-month term of imprisonment on
the robbery charge and an 84-month term on the use of a firearm during a crime of violence charge,
for a total sentence of 132 months. (ECF No. 10-3, at 3.) petitioner did not file a direct appeal.

On June 26, 2015, the United States Supreme Court struck down the residual clause in the
definition of “violent felony” in the Armed Career Criminal Act (“ACCA”) as unconstitutionally
vague. Johnson v. United Smtes, 135 S. Ct. 2551, 2557 (2015). On April 18, 2016, the Supreme
Court ruled that Johnson applies retroactively on collateral review. Welch v. United Smtes, 136 S.
Ct. 1257, 1268 (2016). Petitioner thereafter filed the instant motion under 28 U.S.C. § 2255 on
May 20, 2016, challenging his conviction for use of a firearm during a crime of violence. (ECF
No. l.) Pursuant to a standing order issued by Chief .Iudge Simandle on June 23, 2016, this matter
was stayed for a 150-day period. See Standing Order 16~2, http://www.njd.uscourts.gov
/sites/njd/fiIes/Johnson.pdf. On November 17, 2017, the Government filed its Answer, arguing
that Petitioner’s conviction is not affected by Jolmson. (ECF No. 10.)

III. STANDARD OF REVIEW

Section 2255 provides in relevant part that

f\)

[a] prisoner in custody under sentence of a court established by Act

of Congress claiming the right to be released upon the ground that

the sentence was imposed in violation of the Constitution or laws of

the United States . . . may move the court which imposed the

sentence to vacate, set aside or correct the sentence.
28 U.S.C. § 2255(a). A district court must hold an evidentiary hearing on a § 2255 motion unless
the “motion and the files and records of the case conclusively show” that the movant is not entitled
to relief. 8 U.S.C. § 2255(b); see also United Smtes v. Boorh, 432 F.3d 542, 545-46 (3d Cir. 2005).
Here, the record conclusively demonstrates that Petitioner is not entitled to relief.

IV. DISCUSSION
Petitioner argues that, pursuant to the Supreme Court’s decision in Johnson, the residual
clause in § 924(c)(3)’s definition of “crime of violence” is unconstitutional It follows, Petitioner
argues, that his conviction for brandishing a firearm during a crime of violence cannot stand
because robbery under the Hobbs Act would no longer be a predicate “crime of violence.”
Section 924(c) creates a “criminal penalty for any individual who possesses, brandishes, or

discharges a firearm in relation to either a crime of violence or a drug trafficking crime." Darby
v. United Smres, No. 18-110654, 2018 WL 3412846, at *2 (D.N.J. July 12, 2018). A crime of
violence is defined as “an offense that is a felony and (A) has as an element the use, attempted use,
or threatened use of physical force against the person or property of another, or (B) that by its
nature, involves a substantial risk that physical force against the person or property of another may
be used in the course of committing the offense.” § 924(c)(3)(A)-(B). The first clause of that
definition is commonly referred to as the “elements clause” and the latter as the “residual clause.”
Feri`a v. United Smtes, No. 16-5105, 2018 WL 4502194, at *1 (D.N.J. Sept. 19, 2018).

In Johnson, the Supreme Court held that the residual clause of the Armed Career Criminal

Act of 1984 (“ACCA”) was unconstitutionally vague. 135 S. Ct. at 2555. The residual clause of

the ACCA included in its definition of a violent felony “any felony that ‘involves conduct that
presents a serious potential risk of physical injury to another."’ Id. (quoting 18 U.S.C. §
924(e)(2)(B)). Recently, in Sessr`ons v. Di`maya, 138 S. Ct. 1204, 1210-ll (2018), the Supreme
Court extended Jolmson to also invalidate as unconstitutionally vague the residual clause of the
Immigration and Nationality Act (“INA”), which “renders deportable any alien convicted of an
‘aggravated felony.”’ The residual clause of the INA defined an “aggravated felony," in pertinent
part, as “any other offense that is a felony and that, by its nature, involves a substantial risk that
physical force against the person or property of another may be used in the course of committing
the offense.” Id. at 1211 (quoting 18 U.S.C. § l6(b)). The Dimaya court determined that the INA
residual clause suffered from the same problems as the ACCA clause at issue in Johnson and
violated due process “[b]y combining indeterminacy about how to measure the risk posed by a
crime with indeterminacy about how much risk it takes for the crime to qualify as a violent felony.”
Id. at 1214-15 (quoting Johnson, 135 S. Ct. at 2558).

Petitioner argues that because the clause at issue in Di'mcrya and the residual clause of §
924(c)(3)(B) are substantially similar, the residual clause of § 924(c)(3)(B) must be invalidated as
unconstitutionally vague. If the residual clause is no longer valid, Petitioner argues, his conviction
for Hobbs Act robbery is no longer a predicate offense for knowing use of a firearm in furtherance
of a crime of violence.' However, the Court need not reach the issue of the continued vitality of §
924(c)(3)(B)’s residual clause_Petitioner’s conviction for Hobbs Act robbery qualifies as a

predicate offense under the elements clause of § 924(c)(3)(A).

 

' Petitioner additionally argues that conspiracy to commit robbery under the Hobbs Act

would also no longer constitute a crime of violence under § 924(c). The Court will not consider
this argument as Petitioner did not plea to nor was he convicted of conspiracy to commit robbery
under the Hobbs Act. (ECF No. 10-3.)

There are two approaches courts in the Third Circuit follow when considering whether a
certain offense is a predicate offense under the elements clause of § 924(c)(3)(A)-the categorical
approach and the modified approach for contemporaneous offenses. Under the categorical
approach, courts “look only to the fact of conviction and the statutory definition of the prior
offense” to determine whether the minimum culpable conduct of that offense necessarily
constitutes a crime of violence. See United Smres v. Taylor, 495 U.S. 575, 600 (1990).
Conversely, where the predicate offense and § 924(c) offense involve contemporaneous conduct,
courts should, in addition to comparing the statutory elements of each offense, “|ook at all the
offenses before the jury to the extent that these offenses shed light on whether physical force was
used, attempted, or threatened in committing the predicate offense.” United Stares v. Galati, 844
F.3d 152, 155 (3d Cir. 2016); see also United Smtes v. Robr`nson, 844 F.3d 137, 143 (3d Cir. 2016).
Under the modified approach, courts consider only jury-established or defendant-admitted facts.
Robinson, 844 F.3d at 143. Petitioner’s conviction for Hobbs Act robbery constitutes a predicate
offense under either approach.

The Hobbs Act makes it a criminal offense for any person to “in any way or degree
obstruct[], delay[] Or affect[] commerce or the movement of any article or commodity in
commerce, by robbery or extortion or attempt[] or conspire[] so to do.” 18 U.S.C. § 1951(a).
Robbery is defined under the Act as

the unlawful taking or obtaining of personal property from the
person or in the presence of another, against his will, by means of
actual or threatened force, or violence, or fear ofinjury, immediate
orfuture, to his person or property, or property in his custody or
possession, or the person or property of a relative or member of his
family or of anyone in his company at the time of the taking or
obtaining.

ld. § 1951(b)(1) (emphasis added).

First, applying the categorical approach, it is facially apparent that the requirement that
actual or threatened force or violence be used to perpetuate the unlawful taking places Hobbs Act
robbery squarely in the elements clause of § 924(c)(3)(A). See Robinson, 844 F.3d at 143-44
(noting that the definition of Hobbs Act robbery “would seem adequate in and of itself to satisfy
the ‘elements’ clause of” § 924(c)(3)(A)); id. at 151 (Fuentes, J., concurring) (“I find that Hobbs
Act robbery is categorically a crime of violence under Section 924(c)(3)”); see also United States
v, Hr'll, 890 F.3d 51, 60 (2d Cir. 2018) (holding that robbery under the Hobbs Act categorically
“has as an element the use, attempted use, or threatened use of physical force against the person
or property of another”); In re Fleur, 824 F.3d 1337, 1340 (1lth Cir. 2016) (tinding that
defendant’s “conviction for Hobbs Act robbery . . . clearly qualifies as a ‘crime of violence' under
the use-of-force clause in § 924(c)(3)(A)).

Similarly, under the modified approach, Petitioner’s conviction for robbery constitutes a
crime of violence for the purpose of § 924(c)(3)(A). Petitioner stipulated in his plea agreement
that he physically restrained multiple people while his codefendant pointed a gun at them and that
it was foreseeable to him that his codefendant would brandish a firearm during the robbery. (ECF
No. 10-2, at 7.) This use of both physical and threatened force places Petitioner’s actions squarely
in the purview of § 924(c)(3)(A). Because Petitioner’s conviction for Hobbs Act robbery
constitutes a crime of violence under the elements clause, the Court need not reach his challenge
to the residual clause and relief under § 2255 is denied.

V. CERTIFICATE OF APPEALABILITY

An appeal may not be taken to the court of appeals from a final order in a § 2255 proceeding

unless a judge issues a certificate of appealability on the ground that “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Applying this

standard, the Court finds that a certificate of appealability shall not issue in this case.
VI. CONCLUSION
For the reasons stated above, Petitioner’s Motion to Vacate, Correct, or Set Aside his

sentence is denied. No certificate of appealability shall issue. An accompanying Order shall be

entered. @%VJ

ANNE E. THOMPSON
United States District Judge

 

